Title: To John Adams from Gerbrand Ravekes & J. G. Thin van Keulen, 30 May 1782
From: Ravekes, Gerbrand, & J. G. Thin van Keulen (business)
To: Adams, John



Amsterdam Le 30e. May 1782
Monseigneur

Quoique nous ayons fait tout ce que nous avons pu pour Tacher de trouver quelqu’un qui voulut Se charger de la Maison, que nous eumes L’honneur de Louër a Votre Excellce. en notre qualité, il ne S’est trouvé personne, qu’apresent; Mais Comme l’on en Veut donner que f 1200. de Soyer par an, nous n’avons pas osé y Consentir Sans L’aveux de Votre Excellce. en egart a la perte qu’elle y auroit En consequence nous prions tres humblement Votre Excellce. de nous Honnoré d’un mot de reponce, pour nous Servir de Regle.
Nous avons L’honneur d’etre avec la plus grande Concideration & le plus proffond respect. Monseigneur De Votre Excellence Les Tres Humb. & Tres Obeisants Serviteurs

G: Ravekes gg
J: G: Thin Van Keulen gg

